•           •           •     
  •          •         •





MEMORANDUM OPINION
 
No. 04-09-00773-CR

Joe ARIZOLA,
Appellant

v.
 
The STATE of Texas,
Appellee

From the County Court at Law No. 7, Bexar County, Texas
Trial Court No. 278088
Honorable Monica Guerrero, Judge Presiding

PER CURIAM
 
Sitting:            Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
Steven C. Hilbig, Justice
 
Delivered and Filed: February 17, 2010 

DISMISSED FOR WANT OF JURISDICTION
            On May 27, 2009, appellant was placed on deferred adjudication community supervision for
a period of one year.  On October 9, 2009, the State filed a motion to enter adjudication of guilt and
revoke appellant’s community supervision.  On October 28, 2009, the trial court entered an order
continuing appellant on community supervision, but modifying the terms of appellant’s community
supervision.  Appellant filed a notice of appeal from the trial court’s order modifying the conditions
of his community supervision.  This court does not have jurisdiction to consider an appeal from an
order altering or modifying the conditions of community supervision.  See Basaldua v. State, 558
S.W.2d 2, 5 (Tex. Crim. App. 1977); Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—San
Antonio 1995, no pet.).  On January 4, 2010, this court issued an order for appellant to show cause
on or before January 19, 2010, why this appeal should not be dismissed for lack of jurisdiction. 
Appellant did not respond.  Accordingly, this appeal is dismissed for lack of jurisdiction.
                                                                                    PER CURIAM
DO NOT PUBLISH